UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6289


MUHAMMAD AL-MUJAHIDIN,

                       Plaintiff – Appellant,

          v.

JEANETTE MCBRIDE, Indiv Cap; RICH CO CLERK OF COURT OFF, In
its Official Capacity,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      Bruce H. Hendricks, District
Judge. (9:13-cv-02671-BHH)


Submitted:   May 19, 2015                     Decided:   May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Muhammad Al-Mujahidin, Appellant Pro Se. David Allan DeMasters,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Muhammad       Al-Mujahidin       appeals    the   district     court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on   his     42   U.S.C.      § 1983    (2012)   complaint.        We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                           Al-

Mujahidin     v.    McBride,     No.   9:13−cv−02671−BHH       (D.S.C.     Jan.    28,

2015).     We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented    in   the   materials

before   this      court   and   argument       would   not   aid   the   decisional

process.



                                                                            AFFIRMED




                                           2